DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A:  Figs. 1a-4b, drawn to a modular fence system (200; Fig. 2a) having a plurality of modular fencing assemblies (100a, 100b, 100c) each having single-piece posts (102a, 102b; Fig. 1a) with heads (123), wherein the heads of adjacent posts are a connected together via a fastener (post connector 300; see Figs. 3a and 3b)
Species B:  Figs. 5-9, drawn to a modular fence system (900; Fig. 9) having a plurality of modular fencing assemblies (514) each having posts (502a, 502b; Fig. 5) with a central channel (503a, 5053b) and a height-adjusting post (504a, 504b) configured to fit within the central channel.
The species are independent or distinct because of the mutually exclusive characteristics discussed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 


attained recognition in the art as a separate subject for inventive effort, and also a
separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even
though they are classified together, each invention can be shown to have formed a
separate subject for inventive effort when the examiner can show a recognition of
separate inventive effort by inventors. Separate status in the art may be shown by
citing patents which are evidence of such separate status, and also of a separate field
of search.
(C)    A different field of search: Where it is necessary to search for one of the
inventions in a manner that is not likely to result in finding art pertinent to the other
invention(s) (e.g., searching different classes /subclasses or electronic resources, or
employing different search queries, a different field of search is shown, even though
the two are classified together. The indicated different field of search must in fact be
pertinent to the type of subject matter covered by the claims. Patents need not be
cited to show different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Kimberly K. Baxter (Reg. No. 40,504) on 26 May 2021 a provisional election was made without traverse to prosecute the invention of Species A (Figs. 1a-4b), claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
It appears that parag. [0012] should be amended to read --FIG. 2b illustrates the continuous fence configuration of  FIG. 2a rolled for storage--.
Drawings
The drawings are objected to because of the following informalities:  
Ref. no. “124” in FIG. 1a is objected to because it does not refer to the “surface 124 of the head 123” (see parag. [0029] of the instant Specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 2a:  ref. nos. “200”, “100a”, “100b”, “100c” “110”, “112”, “114”.  
In Fig. 3b:  ref. nos. “100a”, “100b”, “110a”, “110b”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In line 3 of claim 1, “connected to first side of a panel section” should be amended to read --connected to a first side of a panel section--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 12:  Claim 12 recites the limitation "the panel connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes that the “panel connector” is introduced in claim 11; however, claim 12 depends from claim 7.  Accordingly, there is no antecedent bases for this limitation in claim 12.
For examination purposes for this Office Action only, the Examiner will interpret claim 12 as though it depends from claim 11, rather than claim 7.  Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocke (GB 2535607, a copy of which is attached herewith).
	Re Claim 1:  Rocke discloses a modular fence system comprising: 
a plurality of modular fencing assemblies, each modular fencing assembly comprising a first post (10; see “1st post of 1st panel section” in the Examiner-Annotated Figs. 10 and 11 below) connected to first side of a panel section (see “1st panel section” below) and a second post (10; see “2nd post of 1st panel section” below) connected to a second side of the panel section, each of the first and second posts (10) including an upper head (30; see Figs. 4, 5, and 6A) containing a plurality of spaced openings (34; see Figs. 2A-2D) extending through a height of the upper head (30); and 
a fastener (20; see below) having a first downward prong (21; sees Fig. 1 an 6A) and a second downward prong (21) connected by a connecting portion (22), the first downward prong (21) inserted into one of the plurality of spaced openings (34) of one of the first or second posts (10) of one of the plurality of modular fencing assemblies (see “1st panel section” below) and the second downward prong (21) inserted into one of the plurality of spaced openings (34) of one of nd panel section” below) to connect the one and the second one of the plurality of modular fencing assemblies in a continuous configuration.

    PNG
    media_image1.png
    793
    873
    media_image1.png
    Greyscale

Re Claim 2:  Rocke discloses a modular fence system wherein each of the spaced openings (34; see Figs. 2A-2D and 5) of the upper head (30) of the one of the plurality of modular fencing assemblies enables connection of the one of the plurality modular fencing assemblies with the fastener (20) in a different angled orientation, relative to the second one of the plurality of modular fencing assemblies.
Re Claim 3:  Rocke discloses a modular fence system wherein the angled orientation comprise an acute angle orientation, an obtuse angle orientation, a 90 degree angle orientation or a 180 degree orientation.
Re Claim 4:  Rocke discloses a modular fence system wherein the plurality of spaced openings (34; see Figs. 2A-2D and 5) are equidistantly spaced about the upper head (30).
Re Claim 6:  Rocke discloses a modular fence system wherein the panel section (i.e. the mesh covering 60 over each of the “1st panel section” and the “2nd panel section” shown in annotated Fig. 11 above) of each of the plurality of modular fencing assemblies is continuous (see Figs. 9 and 11) with the panel section of each of the other of the plurality of module fencing assemblies.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocke (GB 2535607), as applied to claims 1-4 and 6 above, and further in view of Bruggeman (US Patent 3,740,023).
Re Claim 5:  Rocke, as discussed above, discloses a modular fence system significantly as claimed except wherein the panel section of each of the plurality of modular fencing assemblies is distinct from the panel section of each of the other of the plurality of modular fencing assemblies.
Bruggeman teaches the use of a modular fence system comprising a plurality of modular fencing assemblies (7), each comprising a panel section (7, 7’; see Figs. 4-5), and further wherein the panel section of each of the plurality of modular fencing assemblies is distinct from the panel section of each of the other of the plurality of modular fencing assemblies, for the purpose of providing a fence system that is easy to assembly and has a high degree of modularity.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Rocke such that the panel section of each of the plurality Bruggeman, for the purpose of easing assembly and increasing modularity of the fence system.
Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocke (GB 2535607), as applied to claims 1-4 and 6 above, and further in view of Nelson (US Patent 10,329,793).
Re Claims 7-10:  Rocke, as discussed above, discloses a modular fence system significantly as claimed except wherein each of the first and second posts includes a ground-penetrating stake (as is required by claim 7); wherein each of the first and second posts includes a ground anchor coupled to the ground-penetrating stake (as is required by claim 8); wherein the ground anchor presents a foot- placement upper surface (as is required by claim 9); and wherein the ground anchor minimizes rotational movement of the post (as is required by claim 10).
Nelson teaches the use of a modular fence system comprising a plurality of modular fencing assemblies (see Fig. 1) comprising a plurality of posts (120), and further wherein each of the posts (120) includes a ground-penetrating stake (130); wherein each of the first and second posts includes a ground anchor (140) coupled to the ground-penetrating stake; wherein the ground anchor presents a foot-placement upper surface (at 140; Fig. 1); and wherein the ground anchor (140) minimizes rotational movement of the post, for the purpose of providing a fence post that is easy to install in the ground and is secure in place once installed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Rocke such that each of the first and second posts includes a ground-penetrating stake (as is required by claim 7); wherein each of the first and second posts includes a ground anchor coupled to the ground-penetrating stake (as is required by claim 8); wherein the ground anchor presents a foot- placement upper surface (as is required by claim 9); and wherein the ground anchor minimizes rotational movement of the post claim 10), as taught by Nelson, for the purpose of easing the assembly of the posts and providing a more secure anchor to the ground.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocke (GB 2535607), as applied to claims 1-4 and 6 above, and further in view of Palmer (US Patent 4,690,384).
Re Claims 11-12, as best understood by the Examiner:  Rocke, as discussed above, discloses a modular fence system significantly as claimed except for further comprising a panel connector connecting the panel section to at least one of the first and second post (as is required by claim 11); and wherein the panel connector comprises a first loop that engages the at least one of the first and second post and a second loop that engages the panel section, the first loop connected to the second loop by first and second side lengths (as is required by claim 12).
Palmer teaches the use of a fence system comprising a plurality of fencing assemblies (10; Fig. 1) comprising at least one panel section (12) and at least one post (16), and further comprising a panel connector (15; Figs. 4-6) connecting the panel section (12) to at least one of the posts (16); and wherein the panel connector comprises a first loop (at 25; Fig. 6) that engages the post (16) and a second loop (at 24 and 26; Fig. 6) that engages the panel section, the first loop connected to the second loop by first and second side lengths (the straight portions of the wire tie 15 that connect the first loop at 25 to the second loop at 24/26), for the purpose of easily and securely fastening the panel section to the post.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Rocke such that it further comprises a panel connector connecting the panel section to at least one of the first and second post (as is required by claim 11); and wherein the panel connector comprises a first loop that engages the at least one of the first and second post and a second loop that engages the panel section, the first loop connected claim 12), as taught by Palmer, for the purpose of easily and securely fastening the panel sections to the posts.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocke (GB 2535607), as applied to claims 1-4 and 6 above, and further in view of O’Fearna (US Patent 4,576,364).
Re Claim 13:  Rocke, as discussed above, discloses a modular fence system significantly as claimed except wherein the panel section is rolled about the first and second posts in an uninstalled configuration and wherein the panel section is extended between the first and second posts in an installed configuration.
O’Fearna teaches the use of a modular fence system comprising a plurality of modular fencing assemblies (10; Fig. 1) comprising at least one panel section (at 10) and a plurality of posts (12), and further wherein the panel section (10) is rolled about the posts (12) in an uninstalled configuration (see Fig. 3) and wherein the panel section (10) is extended between the posts (12) in an installed configuration (see Fig. 1), for the purpose of allowing for a compact uninstalled configuration for transportation or storage purposes.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Rocke such that the panel section is rolled about the first and second posts in an uninstalled configuration and wherein the panel section is extended between the first and second posts in an installed configuration, as taught by O’Fearna, for the purpose of allowing for a compact uninstalled configuration for transportation or storage purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678